Citation Nr: 1045770	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO. 09-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to restoration of a rating of 40 percent for 
bilateral hearing loss disability, currently reduced to a rating 
of 30 percent effective from June 1, 2008.


REPRESENTATION

Appellant represented by:	Richard P. Hackman, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.T.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION


The Veteran served on active duty from May 1963 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. In that decision, the RO reduced the 
Veteran's rating for bilateral hearing loss from 40 percent to 30 
percent, effective from June 1, 2008. The Veteran seeks 
restoration of the 40 percent rating.


FINDINGS OF FACT

1. A 40 percent rating for bilateral hearing loss disability was 
in effect from February 25, 1998, to June 1, 2008, a period of 
greater than five years.

2. The preponderance of the evidence does not establish that 
there has been material improvement in the Veteran's bilateral 
hearing loss disability, or that to a degree of reasonable 
certainty any demonstrated improvement in the Veteran's bilateral 
hearing loss will be maintained under the ordinary conditions of 
life.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability rating 
for service-connected bilateral hearing loss are met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 
4.85-4.87 (2010); Brown v. Brown, 5 Vet. App. 413 (1993).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks restoration of a 40 percent rating for service-
connected bilateral hearing loss disability, which the RO has 
reduced to a 30 percent rating effective from June 1, 2008. A 40 
percent rating for bilateral hearing loss was in effect from 
February 25, 1998, to June 1, 2008, a period of greater than five 
years. The Board will find that the preponderance of the evidence 
does not demonstrate material improvement in the Veteran's 
bilateral hearing loss disability, or with reasonable certainty 
that the disability has improved under the ordinary conditions of 
life. Accordingly, after consideration of the facts of this case 
as applied to the pertinent laws and regulations, the Board will 
grant restoration of a 40 percent disability rating for service-
connected bilateral hearing loss disability. See 38 C.F.R. 
§ 3.344; Brown v. Brown, 5 Vet. App. 413 (1993).

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) 
(Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction; the Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits. First, VA has a duty to 
notify the Veteran of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c). As discussed in detail below, sufficient evidence is 
of record to grant the Veteran's appeal for restoration of a 40 
percent rating for bilateral hearing loss. Therefore, no further 
notice or development is needed with respect to this matter.


Merits of the Claim

The issue before the Board is whether restoration of a 40 percent 
rating for service-connected bilateral hearing loss disability is 
warranted. The RO has reduced the prior 40 percent rating, 
effective from February 1998, to a 30 percent rating effective 
from June 2008. 

As an initial matter, the Board notes that the procedural 
requirements regarding proper notification of the proposed rating 
reduction from 40 percent to 30 percent for bilateral hearing 
loss, as set forth at 38 C.F.R. § 3.105(e), were satisfied by a 
letter sent to the appellant in November 2007. This 
correspondence referred to an accompanying November 2007 rating 
decision that detailed all material facts and reasoning behind 
the proposal. Moreover, the letter apprised the appellant that he 
had 60 days to submit additional evidence demonstrating that his 
current disability evaluation should be maintained. 

The 40 percent rating for the Veteran's bilateral hearing loss 
disability was in effect from February 1998 to June 2008, which 
is a period of greater than five years. Therefore, the provisions 
of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of 
disability evaluations are specifically applicable in this 
appeal. See 38 C.F.R. § 3.344(c). 38 C.F.R. § 3.344 requires that 
the RO and the Board ensure that a rating reduction be based on 
an examination that is as complete as the examinations that 
formed the basis for the original rating and that the condition 
not be likely to return to its previous level. 38 C.F.R. § 
3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995). A reduction may be accomplished when the rating agency 
determines that there has been material improvement in the 
Veteran's condition, and, if so, that the evidence makes it 
reasonably certain that the improvement will be maintained under 
the ordinary conditions of life. 38 C.F.R. § 3.344(a)-(c). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for how 
long a particular rating has been in effect. The Court has stated 
that certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based upon 
a review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 
4.1, 4.2, 4.13) (1993). A rating reduction requires an inquiry as 
to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations."  Brown, 5 Vet. App. 
at 421. Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement under 
the ordinary conditions of life and work. Id.

Rating of a disability is rendered upon the application of a 
schedule of ratings, which is predicated upon the average 
impairment of earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.321(a) and 4.1. Separate diagnostic codes identify various 
disabilities. See 38 C.F.R. Part 4.

The Board notes that the criteria for rating diseases of the ear 
were amended effective June 10, 1999. 64 Fed. Reg. 25202-25210 
(May 11, 1999). This is pertinent in the present case because the 
40 percent rating that was reduced to 30 percent was established 
under the regulations prior to these amendments.

Under the former and amended rating schedules, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second. To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from level 
I for essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 (1998); 64 
Fed. Reg. 25202, 25206-25210 (May 11, 1999) (codified at 38 
C.F.R. §§ 4.85-4.87, tables VI, VIa and VII (2010). Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered. Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Under the facts of this case, the amendments effective June 10, 
1999, made a change to the method of determining the percentage 
evaluation for hearing impairment, as the Veteran has an 
exceptional pattern of hearing impairment set forth at 38 C.F.R. 
§ 4.86, as amended. The amendments include reorganizing sections 
4.85 and 4.86 for the sake of clarity, but pertinent to this 
case, also include two new provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, because the speech 
discrimination test may not reflect the severity of communicative 
functioning these veterans experience. 64 Fed. Reg. 25202, 25203 
(codified at 38 C.F.R. § 4.86 (2010)). Specifically, when (as is 
true in this case) the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or 
more, or when the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. (Essentially this entails ignoring 
speech discrimination results in Veteran's with an exceptional 
pattern of hearing loss when they would be unfavorable to the 
Veteran's claim.)  Each ear will be evaluated separately. When 
the pure tone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, which is not the case 
here, that numeral will then be elevated to the next highest 
Roman numeral. 38 C.F.R. § 4.86(a) and (b)  (Exceptional Patterns 
of Hearing Impairment) (2010).
  
Also importantly under the specific facts of this case, the 
amended VA regulations require the use of the Maryland CNC test 
for evaluation of speech discrimination. 38 C.F.R. § 4.85 (2010). 
However, prior to June 10, 1999, 38 C.F.R. § 4.85 did not require 
use of the Maryland CNC speech discrimination test. 64 Fed. Reg. 
25202, 25206 (May 11, 1999). 

The most salient fact in adjudication of this matter is the 
variability and apparent improvement in speech discrimination 
scores, in the context of pure tone hearing thresholds that have 
generally worsened from 1998 to the present.

At VA treatment for purposes of hearing aid evaluation in 
February 1998, speech discrimination was measured as 72 percent 
in the right ear and 72 percent in the left ear with hearing 
aids, although no indication of the method of speech 
discrimination testing is provided.

At a June 1998 VA audiological examination, pure tone thresholds 
in the right ear were 20 decibels at 500 hertz, 70 decibels at 
1000 hertz, 70 decibels at 2000 hertz, 70 decibels at 3000 hertz, 
and 75 decibels at 4000 hertz. Pure tone thresholds in the left 
ear were 25 decibels at 500 hertz, 65 decibels at 1000 hertz, 75 
decibels at 2000 hertz, 75 decibels at 3000 hertz, and 75 
decibels at 4000 hertz. Pure tone averages of the 1000, 2000, 
3000, and 4000 hertz thresholds were noted to be 71 decibels in 
the right ear and 73 decibels in the left ear. CNC (consonant-
nucleus-consonant) speech recognition scores were 60 percent in 
the right ear and 60 percent in the left ear. 

Whether the Maryland CNC test protocol was followed is not 
indicated in the June 1998 VA examination report; it is indicated 
to have been followed at subsequent VA examinations. 

Based on the June 1998 VA examination results, in July 1998 the 
RO mechanically applied the audiological measurements to the 
rating criteria effective prior to June 10, 1999, and in this 
manner increased the rating for the Veteran's service-connected 
bilateral hearing loss from 20 percent to 40 percent, effective 
from February 25, 1998. The Veteran did not appeal for a higher 
rating.

At a July 2005 VA audiological examination, pure tone thresholds 
in the right ear were 30 decibels at 500 hertz, 80 decibels at 
1000 hertz, 70 decibels at 2000 hertz, 65 decibels at 3000 hertz, 
and 75 decibels at 4000 hertz. Pure tone thresholds in the left 
ear were 30 decibels at 500 hertz, 85 decibels at 1000 hertz, 
75decibels at 2000 hertz, 75 decibels at 3000 hertz, and 85 
decibels at 4000 hertz. Pure tone averages of the 1000, 2000, 
3000, and 4000 hertz thresholds were 73 decibels in the right ear 
and 80 decibels in the left ear. Maryland CNC speech recognition 
scores were 80 percent in the right ear and 64 percent in the 
left ear. 

In a rating decision dated in August 2005, the RO applied the VA 
examination results from July 2005 to the amended rating criteria 
set forth at 38 C.F.R. §§ 4.85, 4.86 and 4.87, and noted that the 
results would warrant no more than a 30 percent rating; however, 
a 40 percent rating was continued for the reason that sustained 
improvement had not definitively been established. See 38 C.F.R. 
§ 3.344(a). The Veteran did not appeal for a higher disability 
rating.

At a November 2007 VA audiological examination, pure tone 
thresholds in the right ear were 35 decibels at 500 hertz, 80 
decibels at 1000 hertz, 70 decibels at 2000 hertz, 70 decibels at 
3000 hertz, and 75 decibels at 4000 hertz. Pure tone thresholds 
in the left ear were 40 decibels at 500 hertz, 80 decibels at 
1000 hertz, 80 decibels at 2000 hertz, 80 decibels at 3000 hertz, 
and 85 decibels at 4000 hertz. Pure tone averages of the 1000, 
2000, 3000, and 4000 hertz thresholds were 74 decibels in the 
right ear and 81 decibels in the left ear. Maryland CNC speech 
recognition scores were 72 percent in the right ear and 80 
percent in the left ear. 

In November 2007 the RO proposed a rating reduction from 40 
percent to 30 percent based on mechanical application of the 
November 2007 VA examination  findings to the amended rating 
criteria set forth at 38 C.F.R. §§ 4.85-4.87. After affording the 
Veteran a hearing and an opportunity for response, in February 
2008 the RO implemented the proposed reduction in rating from 40 
percent to 30 percent, effective June 1, 2008. This resulted in a 
decrease in the level of the Veteran's service-connected 
compensation. The current appeal ensued.

At private treatment in December 2007 at the Thomas Jefferson 
University in Pittsburgh Pennsylvania, audiological testing was 
conducted. Speech discrimination was measured at 52 percent in 
the right ear and 64 percent in the left ear, although it is not 
indicated whether the Maryland CNC test protocol was followed. 
The Veteran submitted these audiological results with the speech 
discrimination values circled, apparently either by him or the 
testing clinician.

At VA treatment in January 2010, it was noted that the Veteran 
complained of a possible change in hearing status, because he was 
missing environmental sounds that he heard previously without 
hearing aids. His hearing aids were reprogrammed based on a 
measured decrease in hearing acuity.

At a March 2010 VA audiological examination, pure tone thresholds 
in the right ear were 40 decibels at 500 hertz, 80 decibels at 
1000 hertz, 70 decibels at 2000 hertz, 70 decibels at 3000 hertz, 
and 80 decibels at 4000 hertz. Pure tone thresholds in the left 
ear were 40 decibels at 500 hertz, 80 decibels at 1000 hertz, 75 
decibels at 2000 hertz, 80 decibels at 3000 hertz, and 80 
decibels at 4000 hertz. Pure tone averages of the 1000, 2000, 
3000, and 4000 hertz thresholds were 70 decibels in the right ear 
and 79 decibels in the left ear. Speech recognition scores were 
75 percent in the right ear and 72 percent in the left ear. 

As should be evident from the above, in general since 1998 
hearing loss as measured at specific frequencies by pure tone 
thresholds at VA examinations has generally worsened.

It is the improvement in speech discrimination scores as measured 
at VA examinations that has resulted in the rating reduction from 
40 percent, as warranted by the June 1998 audiological 
examination results, to 30 percent, with consideration of 
audiological results at subsequent VA examinations. 

It is noteworthy that Maryland CNC testing was not indicated at 
either the June 1998 VA examination or at the December 2007 
private testing, and that these two audiological tests resulted 
in the lowest speech discrimination scores of record. As 
discussed above, the Maryland CNC test was not required at VA 
examinations until it was provided for in 38 C.F.R. § 4.85, as 
effective from June 10, 1999. 

However, more generally, the Board notes that the speech 
discrimination scores have been highly variable even where 
Maryland CNC testing is specified. Further, at private testing in 
December 2007, speech discrimination was measured at levels 
relatively close to that found at the June 1998 VA examination, 
casting significant doubt as to whether there has been any 
material improvement in the Veteran's hearing. 

Additionally, the Board notes that a worsening of the Veteran's 
hearing acuity was measured at VA treatment in January 2010, and 
his hearing aids were adjusted accordingly, although this was 
apparently not reflected and was not noted at his March 2010 VA 
audiological examination. 

With these considerations in mind, the Board finds that the 
preponderance of the evidence does not demonstrate material 
improvement in the Veteran's hearing loss disability, or to a 
reasonable degree of certainty that the Veteran's hearing loss 
has improved under the conditions of daily life; rather, the 
evidence is equivocal, with some arguable indications of 
improvement but other significant indications of worsening. 
Accordingly, restoration of a rating of 40 percent for the 
Veteran's service-connected bilateral hearing loss disability is 
warranted. See 38 C.F.R. § 3.344, Stabilization of Disability 
Evaluations; Brown v. Brown, 5 Vet. App. 413 (1993).



ORDER

Restoration of a 40 percent rating for bilateral hearing loss 
disability is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


